Citation Nr: 1226850	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-36 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than December 7, 2007 for the grant of service connection for hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and tinnitus, effective December 7, 2007.  

In March 2012 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issues of whether new and material evidence has been received to reopen a claim for service connection for hypertension claimed as secondary to glaucoma; increased ratings for glaucoma, tinnitus, bilateral hearing loss, and a scar on the left calf; and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities have been raised by the record in January 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In March and April 2003 the RO denied a claim for service connection for hearing loss and tinnitus.  A timely appeal was not submitted, and the decisions became final.

2.  The application to reopen the claim for entitlement to service connection for hearing loss and tinnitus was received by VA on December 7, 2007; there is no evidence of any earlier formal or informal claim, or written intent to file such a claim.

CONCLUSION OF LAW

The criteria for an effective date earlier than December 7, 2007 for the award of service connection for hearing loss and tinnitus have not been met.  38 U.S.C.A.
§§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).


In this case, the Veteran was provided VCAA notice in a December 2007 letter issued prior to the initial adjudication of the claim.  The letter advised the Veteran of what information and evidence is needed to substantiate his claim for service connection.  The letter notified the Veteran as to what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  Finally, the letter advised him of how disability ratings and effective dates are assigned, and the type of evidence that impacts those determinations.  

The Veteran is challenging the effective date assigned following the initial grant of service connection for bilateral hearing loss and tinnitus.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, post service private and VA treatment records, disability retirement information from his former employer, VA examination reports, and statements from the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file, including the electronic Virtual VA claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The Court has also held that VA is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998).  VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that the Board was not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

The Veteran contends that service connection for hearing loss and tinnitus is warranted from the date of his original claim July 2003.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In December 1997 the Veteran filed a claim for service connection for a right eye disability and for a scar on his left leg.


The Veteran's original claim for service connection for hearing loss was received in May 2002.  He enclosed an April 2002 examination report from his private ENT physician in support of his claim.  The report indicated that the Veteran complained of a one year history of persistent tinnitus in both ears that came on suddenly.  He denied hearing loss.  He described his only noise exposure as occurring during military service.  Audiometric testing reportedly showed a mild high frequency sensorineural hearing loss in both ears.  The impression was sensorineural hearing loss in both ears and tinnitus secondary to the hearing loss.

In a May 2002 VA treatment note, the Veteran again complained of constant ringing in his ears for one to two years.  Reported objective findings included no gross hearing loss on examination.  The assessment included tinnitus.

He underwent a VA fee-basis audiological evaluation in August 2002.  Audiometric examination findings were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
25
25
LEFT
5
10
25
35
30

Speech discrimination scores were reported as 100 percent in each ear.  

Rating decisions dated in March and April 2003 denied service connection for bilateral hearing loss because medical evidence failed to show that he had a current hearing loss disability under the laws and regulations administered by VA.  Service connection for tinnitus was also denied in each decision because it was not shown to have been incurred in or aggravated by military service, and it could not be established as secondary to hearing loss because he was not shown to have a current hearing loss disability related to service.  Separate letters notified the Veteran of the March and April 2003 decisions.  Neither the Veteran nor his representative filed a notice of disagreement with either decision, and each decision became final.  

The Board notes that the Veteran submitted a May 2003 statement to the Board concerning his appeal of service connection for glaucoma, he noted that his eyes were an essential part of his body just as his ears were.  In that document, the Veteran specifically stated that he disagreed with the denial of service connection for his eyes.  Although he discussed his service activities to include how they impacted his hearing, at no point in that letter did he expressed disagreement with the rating decision denying service connection for hearing loss and tinnitus or a desire for appellate review.  Indeed, the Veteran clearly knew how to express disagreement, as he specifically stated "I totally disagree with this denial of my claim" when discussing his glaucoma in the same letter.  Thus, such correspondence submitted to the Board in conjunction with an appeal concerning glaucoma does not constitute a notice of disagreement with the March or April 2003 rating decisions prepared by the RO denying service connection for hearing loss and tinnitus.  See 38 C.F.R. § 20.201 (2002) (a notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review); see also 38 C.F.R. § 20.300 (a notice of disagreement must be filed with the Department of Veterans Affairs office from which the claimant received notice of the determination). 

The claims file contains multiple statements from the Veteran and his representative addressed to the RO and to the Board after the 2003 denials of his claim for service connection for hearing loss and tinnitus.  The Board reviewed all of these statements.  They pertained to his claim for service connection for glaucoma, and none expressed an intent to apply for service connection for hearing loss or tinnitus prior to the date of his current reopened claim for service connection for hearing loss and tinnitus was received on December 7, 2007.

In March 2012 the Veteran testified that he first noticed hearing loss and tinnitus during military service but never said anything about it.  He stated that he believed he filed a claim for service connection for hearing loss in 1997 and recalled that the claim had been denied and that his 2003 claim for hearing loss was denied.

Based on the evidence of record the Board finds that entitlement to an effective date earlier than December 7, 2007 is not warranted for the grant of service connection for hearing loss and tinnitus.  While the Veteran testified that he believed he filed a claim for hearing loss in 1997, a review of his original December 1997 claim for service connection reflects that his claim was limited to an eye and left leg disability.  Thus, his recollection on this point is not reliable.  Careful review of the claims file reflects that the Veteran never expressed an intent to file a claim for service connection for hearing loss until May 2002, and after that claim was denied because medical evidence did not show a current hearing loss disability or that tinnitus was related to service, he did not appeal.  Therefore, the claim for an effective date earlier than December 7, 2007 for the grant of service connection for hearing loss and tinnitus must be denied.

To the extent the Veteran contends that he should be awarded an earlier effective date because he suffered from hearing loss and tinnitus prior to December 2007, he is essentially arguing the effective date should be the date entitlement arose rather than the date of claim.  However, it is the later of the date of claim or date entitlement arose that controls.  Indeed, in this case, the Veteran did not actually have a hearing loss disability as defined by 38 C.F.R. § 3.385 until his December 2007 claim.  Accordingly, an effective date prior to December 7, 2007 is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than December 7, 2007 for the grant of service connection for hearing loss and tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


